DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 4 and 9 are objected to because of the following informalities:  
	Claim 4 depends on claim 2 and recites “the second pole section”. It is acknowledged claim 1 requires “a plurality of pole sections”, however does not refer to “a second pole section”.  It isn’t clearly stated that “the second pole section” in claim 4 has sufficient antecedent basis.
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4, 6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sartori, US 6,311,368.
	Sartori discloses the claimed invention including a plurality of pole sections (1, 2) configured to couple with one another to form an integral elongated body during use (Figure 1) and disengage with one another into the plurality of pole sections for transportation, packing and storage purposes (Column 1 Lines 53-60). Regarding claim 2, a first pole section (2) of the plurality of pole sections is configured to include a sleeve portion (13) slidable along an outer surface of the first pole section (between stops 14, 15; Column 3 Lines 9-11), and a slot for receiving a locking member (slot 8, ball 17 is locking member). Regarding claim 3, a second pole section of the plurality of pole sections (1) is configured to couple with the first pole section during use (Figure 1), the second pole section including at least two concentric tubes (includes 3, 10; Figure 1) to define an annular space for receiving a connecting end of the first pole section (Figure 1). Regarding claim 4, the second pole section comprises the locking member for fitting into the slot of the first pole section when they are coupled to each other (see Figures 1 and 3, both pole sections comprise the ball 17). Regarding claim 6, each of the plurality of pole sections is configured to have an internal shaft to facilitate pumping (in that each of the plurality of pole sections are hollow or an empty volume and would be capable of being configured to include pumping structure of an externally mounted bottle reservoir or nozzle head). Regarding claim 9, the locking member is configured to be dislodged from the slot of the first pole section when the first and second pole sections are disengaged with each other (Figures 1 and 3; Column 3 Lines 36-46). 
1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michelson et al., US 2007/0089255.
	Michelson et al. disclose the claimed invention including a plurality of pole sections (27, 29, 31 in Figure 1; alternatively see embodiment of Figure 24A) configured to couple with one another to form an integral elongated body during use (19, paragraph 0059) and disengage with one another into the plurality of pole sections for transportation, packing and storage purposes (paragraph 0056). 
Allowable Subject Matter
4.	Claims 5, 7-8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art made of record discloses, teaches, or suggests the invention of claims 5, 7-8 and 10. In particular, Sartori, US 6,311,368, does not teach that the sleeve portion of the first pole section comprises a small diameter portion that is slidable between an annular space defined by an outer surface of the sleeve portion and an inner surface of an outermost tube of the at least two concentric tubes. Also, Sartori does not teach a third tube that is innermost and concentric with the at least two concentric tubes, the third tube having the internal shaft.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg